Kuntz, J.
In this appeal of a final order in a contested divorce proceeding, the Former Wife argues the court erred when it summarily awarded the former couple’s Lake Worth residence to the Former Husband without making any findings to support the award. We agree.
The court was required by statute, see § 61.075(3), Fla. Stat. (2013), to make written findings determining whether the property is a marital asset and, if so, the court was required to make written findings valuing and equitably distributing the property. See, e.g., Crooks v. Crooks, 967 So.2d 969, 970 (Fla. 4th DCA 2007).
Because the court did not make the required findings, we reverse the portions of the court’s order relating to the Lake Worth residence, and remand for written findings regarding that property. We have considered and affirm without comment the other issues raised by the Former Wife.

Affirmed in part; reversed in part.

Ciklin, C.J., and Gross, J., concur.